Hagarty, J.
Coleman, the respondent in this proceeding, moves to vacate and set aside an order made by this court for his examination pursuant to the provisions of sections 295 and 296 of the Civil Practice Act and rule 123 of the Rules of Civil Practice, for the reason that the court had no jurisdiction to grant the *733order. Section 295 provides for the taking of testimony before the commencement of an action. Section 296 provides for the production of books and papers in custody of the party or person to be examined. Respondent insists that he was entitled to notice of the application for the order, and cites Davis v. Erdmann (209 App. Div. 172). The decision in that case is limited to an application made under rule 122 of the Rules of Civil Practice. The action had been commenced and is governed by the provisions of section 292 of the Civil Practice Act. In this application no action has been commenced, and the application is under the provisions of section 295 of the Civil Practice Act and rule 123 of the Rides of Civil Practice, and is not affected by section 292 of the Civil Practice Act. (Lauffer v. Eastern Star Temple, 210 App. Div. 619; Matter of National City Bank, 205 id. 513.) Motion denied, with ten dollars costs.